I115th CONGRESS1st SessionH. R. 300IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. Young of Iowa (for himself, Mr. Bacon, Mr. Blum, Mr. Shimkus, Mr. Jody B. Hice of Georgia, Mr. Roe of Tennessee, and Mr. Gowdy) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require U.S. Immigration and Customs Enforcement to take into custody certain aliens who have been charged in the United States with a crime that resulted in the death or serious bodily injury of another person, and for other purposes. 
1.Short titleThis Act may be cited as Sarah’s Law. 2.Mandatory detention of certain aliens charged with a crime resulting in death or serious bodily injurySection 236(c) of the Immigration and Nationality Act (8 U.S.C. 1226(c)) is amended— 
(1)in paragraph (1)— (A)in subparagraphs (A) and (B), by striking the comma at the end of each subparagraph and inserting a semicolon; 
(B)in subparagraph (C)— (i)by striking sentence and inserting sentenced; and 
(ii)by striking , or and inserting a semicolon; (C)in subparagraph (D), by striking the comma at the end and inserting ; or; and 
(D)by inserting after subparagraph (D) the following:  (E) (i) (I)was not inspected and admitted into the United States; 
(II)held a nonimmigrant visa (or other documentation authorizing admission into the United States as a nonimmigrant) that has been revoked under section 221(i); or (III)is described in section 237(a)(1)(C)(i); and 
(ii)has been charged by a prosecuting authority in the United States with any crime that resulted in the death or serious bodily injury (as defined in section 1365(h)(3) of title 18, United States Code) of another person,; and (2)by adding at the end the following: 
 
(3)Notification requirementUpon encountering or gaining knowledge of an alien described in paragraph (1), the Assistant Secretary of Homeland Security for Immigration and Customs Enforcement shall make reasonable efforts— (A)to obtain information from law enforcement agencies and from other available sources regarding the identity of any victims of the crimes for which such alien was charged or convicted; and 
(B)to provide the victim or, if the victim is deceased, a parent, guardian, spouse, or closest living relative of such victim, with information, on a timely and ongoing basis, including— (i)the alien’s full name, aliases, date of birth, and country of nationality; 
(ii)the alien’s immigration status and criminal history; (iii)the alien’s custody status and any changes related to the alien’s custody; and 
(iv)a description of any efforts by the United States Government to remove the alien from the United States.. 3.Savings provisionNothing in this Act, or the amendments made by this Act, may be construed to limit the rights of crime victims under any other provision of law, including section 3771 of title 18, United States Code. 
